Citation Nr: 0636281	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an adjustment disorder with a depressed 
mood and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1985 to August 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the New Orleans, Louisiana, Regional Office (RO) 
which, in pertinent part, denied service connection for an 
acquired psychiatric disorder.  The Board Remanded the claim 
in March 2004.  

Following the March 2004 Remand, the RO, in an October 2005 
rating decision, granted service connection for cold weather 
injury, right foot, with metatarsalgia and degenerative joint 
disease, and granted service connection for cold weather 
injury, left foot, with degenerative joint disease, and 
advised the veteran that his claim for service connection for 
a bilateral foot disorder, to include heel spurs and pain and 
plantar fasciitis, had been granted.  The veteran has not 
disagreed with any aspect of this grant of service 
connection, and no claim for a foot disorder is before the 
Board on appeal at this time.

In October 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

Although varying diagnoses have been assigned for the 
veteran's psychiatric symptoms, the preponderance of the 
medical evidence establishes that the veteran does not 
currently have an acquired psychiatric disorder, to include 
an adjustment disorder with a depressed mood and a depressive 
disorder, a separate depressive disorder, or other acquired 
psychiatric disorder. 




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include an adjustment disorder with 
a depressed mood and a depressive disorder, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Court has addressed the meaning of prejudicial error (38 
U.S.C.A. § 7261(b)), what burden each party bears with regard 
to the Court's taking due account of the rule of prejudicial 
error, and the application of prejudicial error in the 
context of the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the appellant of the 
actions VA would take to assist him to develop the claim, and 
advised the veteran of the evidence required to substantiate 
the claim, including notice to the veteran of the criteria 
for service connection.  The RO advised the veteran to tell 
VA about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had.  This notice was sufficient to advise the veteran to 
submit evidence in his possession.  The RO advised the 
veteran of the evidence that VA would obtain and of the 
veteran's responsibility to identify any additional evidence 
he wanted VA to obtain.  

The Board finds that the March 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in October 2005, so the 
notice provided meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  The 
content of the notices provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  The veteran was afforded VA 
examinations in April 2001, August 2001, and July 2005.  The 
veteran testified at an October 2003 videoconference hearing 
before the Board.  

The veteran has identified relevant evidence, and evidence 
has been obtained from each identified provider, with the 
exception of records from one provider, Suzette McCormick, 
LCSW, for the veteran's treatment at the Center for 
Psychiatric and Addictive Medicine.  VA requested Ms. 
McCormick's records in October 2004.  In February 2005, VA's 
request was returned with a notation that the provider was no 
longer at that address.  VA again sought those records, 
through Magellan Behavioral Health, in March 2005.  In April 
2005, Magellan Behavioral Health advised VA that client 
records could be released only to the client, and only if 
Magellan's release form was submitted by the client.  That 
same month, April 2005, VA forwarded Magellan's release form 
to the veteran, and informed the veteran that he would need 
to obtain the records from Magellan directly, as Magellan 
would not release the records to VA.  VA has received no 
response from the veteran to the April 2005 notice, and has 
not received additional records from Magellan.  VA has 
completed each action possible to obtain the records of the 
veteran's treatment by Ms. McCormick.  VA's duty to attempt 
to obtain those records has been satisfied.  

Although the VCAA notices referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error, since the denial of the 
veteran's claim for service connection for a psychiatric 
disorder renders moot notice as to the effective date or 
rating which may assigned following a grant of service 
connection for a psychiatric disorder.  

Claim for service connection for an acquired psychiatric 
disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

By statute and regulation, a psychosis is defined as a 
chronic disorder for which service connection may be granted 
if the psychosis appears within one year after the veteran's 
service separation.  However, there is no diagnosis of a 
psychosis in this case, nor does the veteran contend that he 
developed a psychosis following his service separation.  The 
provisions regarding presumptions of service connection for a 
psychosis are not applicable in this case, and no presumption 
of service connection is available for an adjustment disorder 
with a depressed mood and a depressive disorder, or for a 
depressive disorder.

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

Facts and analysis

A July 1989 notation in the veteran's service medical records 
states that the veteran appeared depressed and reserved and 
provider suspected depression.  However, the service medical 
records are devoid of evidence of a formal diagnosis of 
depression.  The veteran's February 1993 periodic examination 
is devoid of reference to depression.  The veteran did not 
report depression on the history he completed in February 
1993, and the provider who completed a medical history did 
not note complaints of depression.  No service separation 
examination is of record.  

The veteran's service medical records establish that no 
diagnosis of a psychiatric disorder was assigned during the 
veteran's service.  Although symptoms of depression were 
noted on one occasion, no further notations regarding 
depression appear in the clinical records during the last 5 
years of the veteran's service.  Although the July 1989 
notation is favorable to the veteran's claim, the service 
medical records are devoid of evidence that depression or any 
other symptom of a psychiatric disorder was chronic during 
the veteran's service, so the service medical records are, at 
least in part, unfavorable to the claim on appeal.

By a private statement dated in February 2001, Suzette 
McCormick, LCSW, indicated that veteran complained of 
anxiety, difficulty sleeping, low energy, irritability, and 
anger, among other symptoms.  She stated that she treated the 
veteran beginning in October 2000 and assigned a diagnosis of 
major depression, recurrent.  This evidence is favorable to 
the veteran's claim, since the notation that the veteran's 
depression was "recurrent" at least suggests that the 
depression could have chronic or might have been first 
manifested in service.  However, no additional records were 
obtained after February 2001.  The February 2001 statement 
does not establish that a diagnosis of depression may 
currently be assigned.  

Records of the veteran's treatment from his private 
physician, B.A. LeBean, MD, are consistent with the February 
2001 statement from the social worker.  Dr. LeBean's records, 
which begin in June 1998, are devoid of reference to any 
psychiatric complaints or diagnosis until April 2001, at 
which time Dr. LeBean noted that the veteran was taking 
Prozac, that anxiety and depression were "stable" and that 
the present management of those disorders (by another 
provider) should be continued (CPM).  Similar notations 
("anxiety/depression-stable/CPM") continue throughout Dr. 
LeBean's notes through June 2003.  Although Dr. LeBean's 
notes continue through March 2005, the notes after June 2003 
are devoid of reference to an acquired psychiatric disorder.  
Dr. LeBean's records are favorable to the veteran's claim to 
the extent that those records reflect that a diagnosis of an 
acquired psychiatric disorder was assigned after the 
veteran's service separation.  Dr. LeBean's records are 
unfavorable to the claim to the extent that those records 
establish that there was no diagnosis of an acquired 
psychiatric disorder chronically and continuously following 
the veteran's service.  Dr. LeBean's records do not establish 
that the veteran currently has an acquired psychiatric 
disorder.

Private clinical records from Ron R. Ray, Ph.D., dated from 
February 2003 through January 2004 reflect that he treated 
the veteran from February 2003 through August 2003.  A 
statement dated in January 2004 reflect that Dr. Ray assigned 
a diagnosis of major depression.  This evidence is favorable 
to the veteran's claim.

On VA examination conducted in April 2001, the examiner, Dr. 
B., noted that the examination of the veteran and review of 
the claims file required 4 hours, and 2 additional hours was 
required for administration of the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) and the Million Clinical 
Multiaxial Inventory-II (MCMI-II).  The examiner discussed 
the veteran's medical history, marital history, and 
employment history.  The examiner discussed the relevant 
findings noted in prior VA examination reports in 1995, 1997, 
and 1998, as well as entries in the veteran's VA outpatient 
treatment records.  The examiner discussed the February 2001 
statement from the social worker, Ms. McCormick.  After 
conducted a clinical interview and reviewing diagnostic 
testing, the examiner concluded that the veteran had a 
"significant degree" of dysthymia superimposed on a 
personality disorder.  

Dr. B. concluded that the veteran might be experiencing 
recurrent situational depression in response to marital 
discord.  The examiner also opined that some of the veteran's 
psychiatric symptoms and impairments could be due to 
medications prescribed for the veteran's medical disorders.  
Dr. B. concluded that the appropriate diagnoses were mild-to-
moderate adjustment disorder with depressed mood secondary to 
partner relational problems, recurrent; medical problems and 
possible adverse effects of medications; and, personality 
disorder.  This evidence is unfavorable to the veteran's 
claim, since the determination that the veteran's acquired 
psychiatric disorder was a response to marital disorder is, 
in effect, an opinion that the disorder was not etiologically 
related to active military service.  

The examiner who conducted VA examination in August 2001, Dr. 
D., discussed his review of the claims file, and discussed 
the diagnosis rendered in April 2001, the history provided by 
the veteran, and the veteran's treatment for psychiatric 
symptoms, for which Prozac had been prescribed.  Dr. D. 
concluded that the appropriate diagnoses were depressive 
disorder, not otherwise specified (NOS), recurrent, and 
personality disorder.  Dr. D. stated that personality 
disorder was the primary psychiatric diagnosis.  Dr. D. noted 
that the veteran's marital discord had resolved, through 
divorce, so the diagnosis assigned by Dr. D. is entirely 
consistent with the findings of Dr. B. at the time of the 
April 2001 VA examination, and the conclusion of the August 
2001 VA examination, that there is no psychiatric diagnosis 
other than personality disorder, is unfavorable to the 
veteran's claim.

The examiner who conducted VA examination in July 2005, Dr. 
R., discussed his review of the clinical records, including 
the records of Dr. Ray (apparently Dr. Ray's name was 
erroneously transcribed as "Rhea"), the reports of VA 
examinations conducted in 2001, and the veteran's report of 
his military history, social history, and occupational 
history.  Dr. R. administered selected scales of the Wechsler 
Adult Intelligence III test and the MMPI-2.  The veteran's 
intelligence, based on vocabulary performance, was in the 
high average range.  The MMPI-2 disclosed an extremely 
exaggerated response set.  

Dr. R. concluded that the only appropriate psychiatric 
diagnosis was a personality disorder.  Dr. R. explained the 
rationale for this conclusion at some length, noting his 
opinion that the veteran's pattern of substance abuse began 
prior to the veteran's military service, and opined that he 
veteran blamed others, was proud of his defiance, and tended 
to exaggerate his symptoms of metal illness.  The examiner 
concluded that there was no evidence of true depression, 
although the veteran's mood was volatile, secondary to his 
personality disorder.  Dr. R.'s report is unfavorable to the 
veteran's claim.  Dr. R.'s report is the most persuasive 
evidence of record, because he had the benefit of review of 
all other clinical records and psychometric testing, 
conducted his own testing in addition, and provided a 
reasoned discussion of review of the file and of his 
conclusions.

There are seven primary pieces of evidence, the veteran's 
service medical records, the February 2001 statement from 
Suzette McCormick, LCSW, Dr. LeBean's records, Dr. Ray's 
records and statement, and the April 2001, August 2001, and 
July 2005 VA examination reports.  As discussed above, only 
two of those items of evidence are favorable to the claim, 
while two items (the service medical records and Dr. LeBean's 
records include some favorable evidence and some unfavorable 
evidence), and three items are unfavorable to the veteran's 
claim.  The evidence establishes that the veteran currently 
has a personality disorder, but service connection for a 
personality disorder has previously been denied, in a March 
2004 Board decision, and no claim for service connection for 
a personality disorder is before the Board at this time.

None of those items provides evidence that the veteran 
currently has a disability due to acquired psychiatric 
disorder, although diagnoses of such disorders have been 
assigned at times subsequent to the veteran's service 
separation.  In fact, the most recent evidence that the 
veteran has any psychiatric disorder other than a personality 
disorder is Dr. Ray's January 2004 statement that he assigned 
a diagnosis of depression.  The July 2005 VA opinion that a 
diagnosis of depression, separate and apart from a diagnosis 
of personality disorder, is not warranted is more recent than 
Dr. Ray's opinion.  Generally, a later opinion is more 
probative as to current diagnosis, and the Board finds that 
the later opinion is more probative as to current diagnosis 
in this case.  

Moreover, the examiner who conducted the July 2005 VA 
examination administered specific testing to assist him in 
determining the appropriate diagnosis.  In contrast, Dr. 
Ray's records do not establish that he conducted similar 
testing.  Finally, the VA examiner discussed his review of 
all the clinical records, including the statements provided 
by Dr. Ray and by the licensed clinical social worker, and 
explained why his conclusions differed from their 
conclusions.  

The April 2001, August 2001, and July 2005 VA examination 
reports are unfavorable to the veteran's contention that he 
currently has an acquired psychiatric disorder which was 
manifested in or is etiologically due to his military 
service.  Those reports are more persuasive than the 
favorable evidence of record.  Thus, the preponderance of the 
medical evidence establishes that the veteran does not 
currently have an acquired psychiatric disorder.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has considered the veteran's contentions that he 
has an acquired psychiatric disorder.  However, the Board 
notes that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Thus, although the veteran 
testified, at his October 2003 videoconference hearing before 
the Board, that he has an acquired psychiatric disorder other 
than a personality disorder, and contends that the acquired 
psychiatric disorder first started in service and has been 
chronic and continuous since the veteran's service, the 
veteran's statements are not competent medical evidence which 
services to support the claim. 

No acquired psychiatric disorder was diagnosed during the 
veteran's service.  The preponderance of the post-service 
medical evidence establishes that no diagnosis of an acquired 
psychiatric disorder, to include an adjustment disorder with 
a depressed mood and a depressive disorder, or depression, or 
any other acquired psychiatric disorder, however diagnosed, 
is currently assigned, although such diagnoses have been 
assigned at time since the veteran's service separation, and 
he has a personality disorder for which he is not currently 
seeking service connection.  

Because the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Since the preponderance of the evidence 
establishes that the veteran does not currently have a 
disability due to an acquired psychiatric disorder, the claim 
for service connection for an acquired psychiatric disorder 
must be denied.  


ORDER

The appeal for service connection for an acquired psychiatric 
disability, to include an adjustment disorder with a 
depressed mood and a depressive disorder, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


